

117 HR 3503 IH: Repaying the Rural Borderlands Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3503IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Herrell (for herself, Mr. Good of Virginia, Mr. Gosar, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo direct the Secretary of Homeland Security to reimburse eligible persons harmed by certain policies of the Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the Repaying the Rural Borderlands Act of 2021. 2.Reimbursement for certain Department of Homeland Security policies(a)In generalThe Secretary of Homeland Security shall make payments to eligible persons to reimburse such persons for—(1)damage to real or personal property caused by aliens entering the United States along the southern border, including harm to livestock, destruction of fences, destruction of crops, damage to buildings, damage to infrastructure, such as an irrigation pipe, and environmental damage; or(2)in the case of a unit of local government, the provision of care to aliens entering the United States along the southern border. (b)DefinitionsIn this Act: (1)The term eligible person means an individual, an entity, a unit of local government, or a State.(2)The term provision of care includes the provision of housing, transportation, health care, school, and food.